United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Irvington, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp Taylor, P.A., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1057
Issued: November 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 28, 2013 appellant, through his representative, filed a timely appeal from a
February 27, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his claim for a schedule award for binaural hearing loss. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a ratable binaural hearing loss.
FACTUAL HISTORY
On February 8, 1999 appellant filed an occupational disease claim alleging hearing loss
due to factors of his federal employment. He was employed as a survey boat operator with the
1

5 U.S.C. § 8101 et seq.

Army Corps of Engineers for 27 years when he filed his claim. Appellant worked on boats,
dredges, towboats and survey boats in plants, exposing him to high levels of vibration and noise
from engines, which resulted in his gradual hearing loss. On the reverse side of the claim form,
his supervisor indicated that appellant was last exposed to high noise levels on
September 9, 1998. Appellant was thereafter assigned to light-duty tasks of a clerical nature due
to a knee condition.
By decision dated June 7, 1999, OWCP accepted that appellant sustained a binaural
hearing loss due to occupational noise exposure. It found that he was not entitled to a schedule
award because his hearing loss was not severe enough to be considered ratable.
Appellant filed a timely appeal of that decision on September 9, 1999. By decision dated
August 21, 2000, the Board affirmed OWCP’s June 7, 1999 decision. The facts and history
contained in the prior appeal are incorporated by reference.2
On September 22, 2011 appellant filed a request for schedule award compensation based
on his accepted binaural hearing loss. Along with his request, he submitted a report dated
December 21, 2009, in which Dr. P. Van Crocker, an otolaryngologist, noted tinnitus and gradual
loss of hearing; referenced a January 21, 1999 audiogram performed in the same office that
stated that appellant had bilateral moderate severe high frequency sensorineural hearing loss and
recommended the use of hearing aids. Appellant also included with his request a report dated
August 26, 2011, containing Dr. Van Crocker’s analysis of a more recent audiogram test
performed on July 28, 2011, in which Dr. Van Crocker assessed appellant’s binaural hearing
impairment at 55.9 percent and stated that both appellant’s tinnitus and his binaural hearing
impairment were caused by workplace noise exposure.
Dr. A.E. Anderson, Jr., an OWCP district medical adviser (DMA) reviewed appellant’s
claim on October 5, 2011. He stated that the July 28, 2011 audiogram showed substantial
worsening of hearing loss such that it was ratable. Dr. Anderson also found that the worsening
of appellant’s hearing loss was not work related, because his last exposure to hazardous noise
was on September 9, 1998. He stated that there was no medical evidence supporting progressive
hearing loss due to noise once exposure to noise has ended.
On December 15, 2011 OWCP determined that there was a conflict of medical opinion
between appellant’s personal physician, Dr. Van Crocker and Dr. Anderson. It referred appellant
to Dr. John Sobiesk, a Board-certified otolaryngologist, for a referee medical examination to
resolve the conflict of medical opinion as to whether there was additional noise-induced hearing
loss as a result of appellant’s federal employment.
On June 5, 2012 Dr. Sobiesk reported that appellant experienced hearing loss due to longterm noise exposure during his federal employment. He stated that there was a marked decline
in appellant’s hearing since the last audiogram performed on March 23, 1999; that the workplace
exposure was sufficient as to intensity and duration to have caused the loss in question; and that
appellant’s sensorineural hearing loss was attributable in part or in whole to his federal
employment, based on appellant’s previous history, testing and the July 28, 2011 audiogram.
2

Docket No. 1999-2208 (issued August 21, 2000).

2

On July 17, 2012 the claims examiner sent a copy of Dr. Sobiesk’s report to Dr. Eric
Puestow, a second DMA, who determined on July 19, 2012 that the October 5, 2011 report from
Dr. Anderson was correct and that appellant’s hearing loss after March 23, 1999 was not
attributable to appellant’s federal employment. On July 27, 2012 OWCP requested clarification
from Dr. Sobiesk as to whether appellant’s additional hearing loss after March 23, 1999 was
causally related to his workplace noise exposure.
By report dated August 21, 2012, Dr. Sobiesk found that appellant’s additional hearing
loss subsequent to his March 23, 1999 audiogram examination was attributable to his prior workrelated noise exposure. The audiogram contained a 4,000 hertz (Hz) noise notch typical of
noise-induced hearing loss.
On September 7, 2012 the claims examiner referred Dr. Sobiesk’s reports to the DMA for
evaluation. On September 11, 2012 the DMA and Dr. Sobiesk did not address the correct issue
as to whether appellant’s hearing loss after the March 23, 1999 audiogram examination was
caused by exposure to noise due to his federal employment, noting that his federal employment
after the examination did not involve exposure to high noise levels and that there are no
documented studies supporting progressive deafness due to noise exposure. On September 18,
2012 OWCP requested that Dr. Sobiesk clarify his medical opinion in support of causal
relationship. Dr. Sobiesk did not reply.
On November 6, 2012 OWCP referred appellant to Dr. Michael Ellis, a Board-certified
otolaryngologist, for a second referee evaluation. It determined that a new examination was
required because Dr. Sobiesk did not respond to requests to clarify his opinion.
On January 16, 2013 Dr. Ellis examined appellant and determined that he sustained
hearing loss due to long-term noise exposure during his federal employment; but there was a
relatively small difference between the results of appellant’s audiogram of March 23, 1999 to the
audiogram of January 16, 2013. In response to the query of whether the workplace exposure was
sufficient as to intensity and duration to have caused the loss in question, Dr. Ellis stated that it
was “very likely based on the history patient provided of loud noise and daily time of exposure -but no measuring data included in statement of facts.” As to whether the sensorineural hearing
loss seen was, in part or all, due to the noise exposure in appellant’s federal civilian employment,
Dr. Ellis stated that “almost all” was due to his employment, “although some minor worsening
since 1999” was “due to normal aging (presbycusis.)” In a January 16, 2013 progress note,
Dr. Ellis opined that appellant’s hearing remained essentially the same as it was at the time of the
March 23, 1999 audiogram, such that the permanent, functional loss of hearing in both ears
resulted in no impairment based on the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides) sixth edition. Any additional minor hearing change
would be attributed to the normal aging process, presbycusis or test-retest reliability.
By decision dated February 27, 2013, OWCP denied appellant’s claim for schedule
award. It found that Dr. Ellis represented the weight of medical evidence.

3

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.5 The A.M.A., Guides have been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.7 Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the fence of 25 decibels is deducted because, as the
A.M.A., Guides point out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions. The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of
binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.8
The Board has long recognized that, if a claimant’s employment-related hearing loss
worsens in the future, he or she may apply for an additional schedule award for any increased
permanent impairment. The Board has also recognized that a claimant may be entitled to a
schedule award for increased hearing loss, even after exposure to hazardous noise has ceased, if
causal relationship is supported by the medical evidence of record.9 In Adelbert E. Buzzell,10 the
Board cautioned against OWCP’s medical adviser providing a blanket unrationalized statement
that hearing loss does not progress following the cessation of hazardous noise exposure.11

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379 (2006).

6

Supra note 4; see F.D., Docket No. 09-1346 (issued July 19, 2010).

7

A.M.A., Guides 250 (6th ed., 2009).

8

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

9

J.R., 59 ECAB 710, 713 (2008).

10

34 ECAB 96 (1982).

11

The Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(3)
(January 2010) notes that, if the progression of a noise-induced hearing loss is to be denied, the medical adviser
must provide a well-reasoned opinion.

4

If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination and resolve the conflict of medical evidence.12 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.13 When there exist opposing medical reports of
virtually equal weight and rationale and the case is referred to an impartial medical specialist for
the purpose of resolving the conflict, the opinion of such specialist, if sufficiently well
rationalized and based upon a proper factual background, must be given special weight.14
If a referee physician’s opinion requires clarification or elaboration, OWCP must secure a
supplemental report that corrects the defect in the original opinion; if the referee is unwilling or
unable to do so, OWCP must refer the case to another impartial specialist.15
ANALYSIS
The Board finds that this case is not in posture for decision.
In 1999, OWCP accepted that appellant sustained a binaural hearing loss. It initially
denied a schedule award based upon a finding that his hearing loss was not ratable. Appellant
filed a claim for schedule award in September 2011, alleging that his employment-related
hearing loss had worsened. OWCP determined that a conflict existed in the medical opinion
evidence between his physician, Dr. Van Crocker and Dr. Anderson as to whether appellant
sustained a work-related hearing loss. Appellant was initially referred to Dr. Sobiesk for an
impartial medical evaluation; but the physician did not respond to a request to clarify his opinon.
OWCP then referred him for an impartial medical evaluation with Dr. Ellis.
In a January 16, 2013 report, Dr. Ellis responded to the question of whether the
workplace exposure was sufficient as to intensity and duration to have caused the hearing loss in
question. He stated that it was “very likely based on the history patient provided of loud noise
and daily time of exposure -- but no measuring data included in statement of facts.” In response
to whether the sensorineural hearing loss seen was, in part or all, due to noise exposure
encountered in appellant’s federal civilian employment, Dr. Ellis stated that “almost all” was due
to such exposure, “although some minor worsening since 1999” was “due to normal aging
(presbycusis.)”
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, it must secure a supplemental report from the specialist to correct the defect in his

12

5 U.S.C. § 8123(a).

13

20 C.F.R. § 10.321; R.C., 58 ECAB 238 (2006).

14

K.B., Docket No. 13-443 (issued May 10, 2013); Nathan L. Harrell, 41 ECAB 401, 407 (1990).

15

A.G., Docket No. 12-1076 (issued July 5, 2013); see supra note 11 at Developing and Evaluating Medical
Evidence, Chapter 2.810.11(e) (June 2012); see Phillip H. Conte, 56 ECAB 213 (2004).

5

original report.16 Here, Dr. Ellis’ opinion requires clarification, because his report is inconsistent
as to whether appellant’s hearing loss since 1999 was employment related. He states both that
workplace exposure “very likely” caused the loss in question and that “some minor worsening
since 1999” was “due to normal aging (presbycusis.)” Dr. Ellis did not clearly explain whether
the minor worsening since 1999 attributable to normal aging constituted the whole of appellant’s
increased hearing loss since that year or whether it constituted only part.
On remand, OWCP should secure a supplemental report from Dr. Ellis to correct the
defect in his January 16, 2013 report. Following this and any other development deemed
necessary, it shall issue an appropriate decision on appellant’s entitlement to a schedule award.
On appeal, counsel argues that the claims examiner sent appellant to a second referee
examination without just cause. FECA procedure manual provides that if a referee physician’s
opinion lacks rationale or fails to address the specified medical issue or if a request for
clarification goes unanswered, the claims examiner may request a new referee examination.17
Dr. Sobiesk’s clarification on August 21, 2012 explained that appellant’s additional hearing loss
subsequent to his March 23, 1999 audiogram examination was attributable to his prior workrelated noise exposure and that his audiogram contained a 4,000 Hz noise notch typical of noiseinduced hearing loss. The DMA determined that Dr. Sobiesk did not address the correct issue as
to whether claimant’s hearing loss after the March 23, 1999 audiogram examination was caused
by exposure to noise due to his federal employment.
Dr. Sobiesk was requested to provide further clarification of his opinion regarding causal
relationship, but he did not respond. This necessitated a new referee examination. In Joseph R.
Alsing,18 the Board held that it was improper for the claims examiner to refer appellant to a
second impartial specialist before attempting to obtain a supplemental report from the first
impartial specialist. The remedy for such improper referral was exclusion of the second
specialist’s report. In this case the claims examiner sent a request for clarification to Dr. Sobiesk
on September 18, 2012, after his first clarification failed to resolve the issue. As Dr. Sobiesk did
not reply to the request for clarification, the referral to a second referee examiner was proper.
CONCLUSION
The Board finds this case is not in posture for decision.

16

Raymond A. Fondots, 53 ECAB 637, 641 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988);
Rayon K. Ferrin, Jr., 39 ECAB 736 (1988).
17

Id.

18

39 ECAB 1013 (1998).

6

ORDER
IT IS HEREBY ORDERED THAT the February 27, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: November 22, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

